DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, Claim 1 in the reply filed on 08/10/2020 is acknowledged. Claim 2 has been withdrawn. Claim 1 is pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 2 “to an a plurality: should read “to a plurality”; Line 10 “content channel” should read “content channel,”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10601943. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10601943 alone or in combination teach each and every limitation of claim 1 of the instant application. 
For example: 
Claim 1 of U.S. Patent No. 10601943 teaches claim 1 of the instant application.
Regarding claim 1, Claim 1 of U.S. Patent No. 10601943 teaches an accelerated network delivery system comprised of (Claim 1: An accelerated network delivery system for providing channelized content to an end user device connected to a proximately located local network appliance at accelerated data rates without at least some of the delays and latency associated with conventional internet downloads comprised of)
a local network appliance geographically proximate to an a plurality of end user devices, the local network appliance having at least one processor and associated memory for processing content requests from the end user devices, (Claim 1: a local network appliance geographically proximate to a plurality of end user devices, the local network appliance having multiple processors and large internal memory for processing content requests from end users)
the local network appliance configured to analyze the content that is the subject of a content request for relevance to a content channel maintained in the local network appliance and, if any of the content is determined to be relevant to at least one content channel, to associate at least some of the relevant content with at least one such content channel (Claim 1: the content requests configured to enable the requested content to be assigned an ID and to be analyzed by the local network appliance for relevance to a content channel of a plurality of content channels, such that the ID of at least some requested content analyzed as relevant is associated with at least one previously aggregated content channel of the plurality of content channels)
an attached long term storage device for caching at least some of the relevant content, and (Claim 1: a long term storage device associated with the local network appliance for caching at least some requested content as part of a content channel of the plurality of content channels)
a network connection for delivery of the requested content to the end user device that issued the content request. (Claim 1: a high-speed network connection for accelerated delivery of the requested content from the geographically proximate local network appliance to the end user making the content request)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2003/0236837 A1) in view of Grannan (US 2008/0306871 A1).
Regarding claim 1, Johnson teaches an accelerated network delivery system comprised of 
a local network appliance geographically proximate to an a plurality of end user devices, (Fig. 1A-1F", [0013]: The system configuration provides for accelerated processing and data/communication traffic through the system. [0041]: Content delivery system 1010 may be coupled to one or more networks including, but not limited to, the public internet, a private intranet network (e.g., linking users and hosts such as employees of a corporation or institution), a wide area network (WAN), a local area network (LAN), a wireless network, any other client based network or any other network environment of connected computer systems or online users. [0037]: For example, a content delivery server receives requests for content from remote browser clients via the network, accesses a file system to retrieve the requested content, and delivers the content to the client.)
the local network appliance having at least one processor and associated memory for processing content requests from the end user devices, ([0082]: Storage management engine 1040 may employ any suitable method for caching data, including simple computational caching algorithms such as random removal (RR), first-in first-out (FIFO), predictive read-ahead, over buffering, etc. algorithms. Other suitable caching algorithms include those that consider one or more factors in the manipulation of content stored within the cache memory. [0139]: As shown in FIGS. 1C-1F, each processor module (e.g. multiple processors) of content delivery engines 1030, 1040, 1050, 1060, and 1070 is provided with its own synchronous dynamic random access memory (“SDRAM”) resources (e.g. large internal memory), enhancing the independent operating capabilities of each module.)
an attached long term storage device for caching at least some of the relevant content, and ([0082]: Storage management engine 1040 may employ any suitable method for caching data, including simple computational caching algorithms such as random removal (RR), first-in first-out (FIFO), predictive read-ahead, over buffering, etc. algorithms. Other suitable caching algorithms include those that consider one or more factors in the manipulation of content stored within the cache memory.)
a network connection for delivery of the requested content to the end user device that issued the content request. (Fig. 1A-1F". [0037]: A content delivery server receives requests for content from remote browser clients via the network, accesses a file system to retrieve the requested content, and delivers the content to the client. [0055]: The physical medium between the network and the network processor may be copper, optical fiber, wireless, etc. [0079]: Upon receiving a request, storage management engine 1040 may be programmed to first determine whether the requested data is cached, and then to send a request for data to the appropriate content source 1090 or 1100.)
Johnson does not explicitly disclose to analyze the content that is the subject of a content request for relevance to a content channel maintained in the local network appliance and, if any of the content is determined to be relevant to at least one content channel, to associate at least some of the relevant content with at least one such content channel.
However, Grannan teaches to analyze the content that is the subject of a content request for relevance to a content channel maintained in the local network appliance and, if any of the content is determined to be relevant to at least one content channel, to associate at least some of the relevant content with at least one such content channel. ([0063]: can identify media content associated with the multimedia content source 302 using the media content identification module 330 to retrieve a list of stored media content associated with the multimedia content source 302. [0063]: The method of identifying media content associated with the content source 302 may include identifying the channel it was broadcast on.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to include the above limitation. One would have been motivated to do so because the recorded media content at the provider network is not accessible by the original source of the media content, such as the content source, the copyright owner, the broadcast source, or any combination thereof. Hence, there is a need for an improved method and system of managing digital rights. As taught by Grannan, [0002]-[0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455